
	
		II
		110th CONGRESS
		2d Session
		S. 3490
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2008
			Mr. Cardin (for himself,
			 Mr. Voinovich, Mr. Whitehouse, Mr.
			 Menendez, Mr. Lieberman,
			 Mr. Kerry, Ms.
			 Collins, and Mr. Leahy)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Neotropical Migratory Bird Conservation Act
		  to reauthorize the Act.
	
	
		1.Reauthorization of
			 Neotropical Migratory Bird Conservation ActSection 10 of the Neotropical Migratory Bird
			 Conservation Act (16 U.S.C. 6109) is amended to read as follows:
			
				10.Authorization of
				appropriations
					(a)In
				generalThere are authorized
				to be appropriated to carry out this Act, to remain available until
				expended—
						(1)$8,000,000 for fiscal year 2010;
						(2)$11,000,000 for
				fiscal year 2011;
						(3)$13,000,000 for
				fiscal year 2012;
						(4)$16,000,000 for
				fiscal year 2013;
						(5)$18,000,000 for
				fiscal year 2014; and
						(6)$20,000,000 for
				fiscal year 2015.
						(b)Use of
				fundsOf the amounts made available under subsection (a) for each
				fiscal year, not less than 75 percent shall be expended for projects carried
				out at a location outside of the United
				States.
					.
		
